Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the electrode collect chuck" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected because it depends on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-4, 7-9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sainz (4,615,225).
Claim 1
 	Sainz (4,615,225) discloses at least one spark chamber (Fig. 3, Ref. 32) comprising an oblong electrode (Fig. 4, Ref. 46) being arranged inside thereof and at least one inlet (Fig. 4, Ref. 58) for an inert gas (Col. 8, lines 25-27), wherein the inert gas inlet is arranged such that the inert gas flows around the electrode (Fig. 4, Ref. 46) along its longitudinal axis (See Fig. 4), in the inert gas entry and/or between inert gas entry and electrode (Fig. 4, Ref. 46) at least one sieve-like insert (Fig. 4, Ref. 56) is provided and/or the electrode(Fig. 4, Ref. 46) in the flow cross-section of the inter gas flow is surrounded (Fig. 4, Ref. 66) by at least one sieve-like insert (Fig. 4, Ref. 56).  

    PNG
    media_image1.png
    634
    522
    media_image1.png
    Greyscale

Claim 3
 	Sainz (4,615,225) discloses the electrode (Fig. 4, Ref. 46) is at least partially surrounded by a nozzle (Fig. 4, Ref. 54) which in at least a portion along the electrode (Fig. 4, Ref. 46) tapers so that this results in a necking of the inert gas flow (See Fig. 4).  
Claim 4
 	Sainz (4,615,225) discloses a further inter gas entry (Fig. 4, Ref. 68) is provided in the spark chamber (Fig. 3, Ref. 32)(It is unclear a further inter gas entry is a second gas entry, therefore the ports Ref. 68 provide a further inter gas entry).  
Claim 7
 	Sainz (4,615,225) discloses the electrode is hold by an electrode collet chuck (Fig. 4, Ref. 56; the electrical around the electrode 46 is a type of cuck)
Claim 8
 	Sainz (4,615,225) discloses a the electrode collet chuck (Fig. 4, Ref. 56) is arranged in a sheath made of a first insulating material (Col. 8, lines 17-24).
Claim 9
 	Sainz (4,615,225) discloses the nozzle (Fig. 4, Ref. 54) consists of a second insulating material (It is inherent that the material of Ref. 54 is going to be some sort of insulating material since the claim language fails to define the material).  
Claim 11
 	Sainz (4,615,225) discloses an inert gas via a gas inlet (Fig. 4, Ref. 58) in a spark chamber (Fig. 3, Ref. 32) flows along the longitudinal axis of an oblong electrode (Fig. 4, Ref. 46), the inert gas is directed by at least one sieve-like element (Fig. 4, Ref. 56), before and/or during flowing around the electrode (Fig. 4, Ref. 46).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sainz (4,615,225).
Claim 2
	Sainz (4,615,225) discloses the claimed invention except for at least one sieve-like insert contains a metal and/or a ceramic. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Sainz (4,615,225) with a metal or ceramic insert since it was well known in the art that using such material can withstand high temperatures therefore making the device more durable. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
10. (Currently Amended) The optical emission spectrometer claim 8 the first and the second insulating materials are identical and/or at least one insulating material contains polytetrafluoroethylene.  
Claim 10
	Sainz (4,615,225) discloses the claimed invention except for the first and the second insulating materials are identical and/or at least one insulating material contains 
Claim 12
	Sainz (4,615,225) discloses the inert gas contains argon (Col. 6, lines 19-21).
	Sainz (4,615,225) discloses the claimed invention except for the argon in amount of at least 90% by volume. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Sainz (4,615,225) with 90 % volume of argon since it was well known in the art that having such a volume of argon gas provides a proper spark with the electrode, therefore improving reliability of the device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sainz (4,615,225) in view of Dorier et al. (2013/0148118).
Claim 5
	Sainz (4,615,225) discloses the electrode extends (Fig. 4, Ref. 46) to a region outside the nozzle (Fig. 4, Ref. 54).
.

    PNG
    media_image2.png
    327
    602
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 10, 2021